KAPLAN, Judge,
concurring in part and dissenting in part:
I agree completely with my fellow judges that the testimony of Ms. Earls was inadmissible hearsay, and that the military judge committed legal error when he allowed this testimony to go before the court-martial panel. I respectfully decline to join in their follow-on holding that this error was harmless, or harmless beyond a reasonable doubt, depending on the standard applied.
My brothers have concluded that because of the cumulative nature of the erroneously admitted testimony, its admission is, therefore, clearly harmless. Their logic, as I understand it, is as follows: The victim, E.B., testified that the appellant had committed sodomy upon her by placing his penis in her mouth while she was blindfolded. She testified that she knew this happened because she “peeked.” Her testimony was corroborated, at least peripherally, by the testimony of Kristie, the appellant’s daughter, and by Sergeant Carter, a co-worker of the appellant.
The disagreement I have with my brothers’ legal conclusion that Ms. Earls’ testimony was merely cumulative is that I find the testimony, at one and the same time, more corroborative of the crime of indecent acts than the testimony of Kristie and Sergeant Carter, and less corroborative of, or even arguably in conflict with, E.B.’s testimony that she had been sodomized by the appellant. Ms. Earls testified, upon cross-examination, that E.B. had never related seeing the appellant’s penis or describing it. The court-martial panel returned a finding of not guilty of sodomy, but guilty of indecent acts with a child. The logical conclusion is that Ms. Earls’ erroneously admitted testimony raised the reasonable doubt that resulted in the finding of not guilty of the more serious offense and the guilty finding as to the lesser included offense. In this respect, it appears to have substantially bolstered E.B.’s testimony.
The problem, as I see it, is that this case presents the classic conundrum of whether the glass is half-full or half-empty. The majority seems to view the improperly admitted testimony as having had a minimal effect on the panel’s findings because of its cumulative nature. However, can we conclude, with “fair assurance,” Ms. Earls’ testimony did not have the effect of overwhelming the appellant’s entitlement to a presumption of innocence? In other words, because the panel members were not convinced beyond a rea*665sonable doubt, based on E.B.’s testimony, that sodomy had been committed, (i.e., the glass was empty of proof of guilt of sodomy), how can we be sure that the improper testimony1 did not have the effect of filling the glass half-full so as to support the guilty finding of indecent acts?
The law2 requires that when legal error has been committed, we may only affirm those findings that we determine with “fair assurance” have not been substantially influenced by such error. See United States v. Pollard, 38 M.J. 41, 49 (C.M.A.1993). When the error is of Constitutional dimension, we must eliminate every “reasonable possibility that the evidence complained of might have contributed to the conviction.” United States v. Batten, 31 M.J. 205, 211 (C.M.A. 1990). I am unable to conclude, without resorting to unbridled speculation as to what effect the erroneously admitted testimony had on the minds of the panel members, that either of these standards have been satisfied in this case. Therefore, based on the error noted, I would set aside the findings of guilty and authorize a full rehearing.

. Ms. Earls testified that in three separate interviews E.B. had told her that the appellant had dropped his pants while standing in front of E.B.


. See Article 59(a), Uniform Code of Military Justice, 10 U.S.C. § 859(a).